611 F.2d 1160
Katie Mae ANDREWS et al., Plaintiffs-Appellants,v.DREW MUNICIPAL SEPARATE SCHOOL DISTRICT BOARD OF TRUSTEES etal., Defendants-Appellees.
No. 77-2813.
United States Court of Appeals, Fifth Circuit.
Feb. 13, 1980.

Appeal from the United States District Court for the Northern District of Mississippi, at Greenville; William C. Keady, Chief Judge.
Charles Victor McTeer, Greenville, Miss., Rhonda Copelan, Center for Constitutional Rights, New York City, for plaintiffs-appellants.
Champ Terney, Indianola, Miss., William A. Allain, Asst. Atty. Gen., Jackson, Miss., for defendants-appellees.
Before BROWN, HILL and RANDALL, Circuit Judges.
PER CURIAM:


1
AFFIRMED on the basis of the opinion of the District Court (Judge William C. Keady), Peacock v. Drew Municipal Separate School District, 433 F.Supp. 1072 (N.D.Miss.1977).  See also Escamilla v. Santos, 591 F.2d 1086 (5th Cir. 1979); Henry v. Clarksdale Municipal Separate School District, 579 F.2d 916 (5th Cir. 1978); Gonzales v. Fairfax-Brewster School, Inc., 569 F.2d 1294 (4th Cir.), cert. denied, 439 U.S. 927, 99 S.Ct. 311, 58 L.Ed.2d 320 (1978).